
	
		III
		111th CONGRESS
		2d Session
		S. RES. 591
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Harkin (for himself,
			 Mr. Hatch, Mr.
			 Reid, Mr. Kerry,
			 Mr. Cardin, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Lautenberg, Ms. Klobuchar, Mr.
			 Casey, Mr. Specter,
			 Ms. Mikulski, Mr. Johnson, Mrs.
			 Murray, Mr. Leahy,
			 Mr. Bingaman, Mr. Brown of Ohio, Mr.
			 Bayh, Mr. Merkley,
			 Mr. Burris, Mrs. Boxer, Mrs.
			 Feinstein, Ms. Stabenow,
			 Mr. Feingold, Mr. Kaufman, Mr.
			 Dorgan, Mrs. Gillibrand,
			 Mr. Akaka, Mr.
			 Pryor, Mr. Franken,
			 Mr. Enzi, Ms.
			 Snowe, Mr. Barrasso,
			 Mr. Menendez, Mr. Reed, Mr.
			 Levin, Mr. Thune, and
			 Ms. Collins) submitted the following
			 resolution; which was ordered to be placed on the calendar
		
		
			July 22, 2010
			Considered and agreed to
		
		RESOLUTION
		Recognizing and honoring the 20th
		  anniversary of the enactment of the Americans with Disabilities Act of
		  1990.
	
	
		Whereas July 26, 2010, marks the 20th anniversary of the
			 enactment of the Americans with Disabilities Act of 1990;
		Whereas the Americans with Disabilities Act has been one
			 of the most significant and effective civil rights laws passed by
			 Congress;
		Whereas, prior to the passage of the Americans with
			 Disabilities Act, people with disabilities faced significantly lower employment
			 rates, lower graduation rates, and higher rates of poverty than people without
			 disabilities, and were too often denied the opportunity to fully participate in
			 society due to intolerance and unfair stereotypes;
		Whereas the dedicated efforts of disability rights
			 advocates, including Justin Dart, Jr., and many others, served to awaken
			 Congress and the American people to the discrimination and prejudice faced by
			 individuals with disabilities;
		Whereas Congress worked in a bipartisan manner to craft
			 legislation making such discrimination illegal;
		Whereas Congress passed the Americans with Disabilities
			 Act and President George Herbert Walker Bush signed the Act into law on July
			 26, 1990;
		Whereas the purpose of the Americans with Disabilities Act
			 is to fulfill the Nation's goals of equality of opportunity, independent
			 living, economic self-sufficiency, and full participation for Americans with
			 disabilities;
		Whereas the Americans with Disabilities Act prohibits
			 employers from discriminating against qualified individuals with disabilities,
			 requires that State and local governmental entities accommodate qualified
			 individuals with disabilities, requires places of public accommodation to take
			 reasonable steps to make their goods and services accessible to individuals
			 with disabilities, and requires that new trains and buses be accessible to
			 individuals with disabilities;
		Whereas the Americans with Disabilities Act has played an
			 historic role in allowing over 50,000,000 Americans with disabilities to
			 participate more fully in national life by removing barriers to employment,
			 transportation, public services, telecommunications, and public
			 accommodations;
		Whereas the Americans with Disabilities Act has served as
			 a model for disability rights in other countries;
		Whereas all Americans, not just those with disabilities,
			 benefit from the accommodations that have become commonplace since the passage
			 of the Americans with Disabilities Act, including curb cuts at street
			 intersections, ramps for access to buildings, and other accommodations that
			 provide access to public transportation, stadiums, telecommunications, voting
			 machines, and websites;
		Whereas Congress acted with overwhelming bipartisan
			 support in 2008 to restore protections for people with disabilities by passing
			 the ADA Amendments Act of 2008, which overturned judicial decisions that had
			 inappropriately narrowed the scope of theAmericans with Disabilities
			 Act;
		Whereas, 20 years after the enactment of the Americans
			 with Disabilities Act, children and adults with disabilities continue to
			 experience barriers that interfere with their full participation in mainstream
			 American life;
		Whereas, 20 years after the enactment of the Americans
			 with Disabilities Act, people with disabilities are twice as likely to live in
			 poverty as their fellow citizens and continue to experience high rates of
			 unemployment and underemployment;
		Whereas, 20 years after the enactment of the Americans
			 with Disabilities Act and 11 years after the Supreme Court's decision in
			 Olmstead v. L.C., many people with disabilities still live in segregated
			 institutional settings because of a lack of support services that would allow
			 them to live in the community;
		Whereas, 20 years after the enactment of the Americans
			 with Disabilities Act, new telecommunication, electronic, and information
			 technologies continue to be developed while not being accessible to all
			 Americans;
		Whereas, 20 years after the enactment of the Americans
			 with Disabilities Act, many public and private covered entities are still not
			 accessible to people with disabilities; and
		Whereas the United States has a responsibility to welcome
			 back and create opportunities for the tens of thousands of working-age veterans
			 of the Armed Forces who have been wounded in action or have received
			 service-connected injuries while serving in Operation Iraqi Freedom and
			 Operation Enduring Freedom: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the 20th anniversary of the enactment of the Americans with Disabilities
			 Act of 1990;
			(2)salutes all
			 people whose efforts contributed to the enactment of the Americans with
			 Disabilities Act;
			(3)encourages all
			 Americans to celebrate the advance of freedom and the opening of opportunity
			 made possible by the enactment of the Americans with Disabilities Act;
			 and
			(4)pledges to
			 continue to work on a bipartisan basis to identify and address the remaining
			 barriers that undermine the Nation's goals of equality of opportunity,
			 independent living, economic self-sufficiency, and full participation for
			 Americans with disabilities.
			
